Citation Nr: 0127069	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  01-06 434	)	DATE
	)
	)


THE ISSUE

Whether the Board's July 16, 1997 decision contained clear 
and unmistakable error.


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

This case arises from a request for reconsideration of a 
prior Board decision, filed directly with the Board, under 
38 U.S.C.A. § 7111, alleging clear and unmistakable error in 
a July 16, 1997 Board decision which determined that a claim 
for service connection for systemic lupus erythematosus was 
not well grounded.


FINDINGS OF FACT

1.  On July 16, 1997, the Board determined that a claim for 
service connection for systemic lupus erythematosus was not 
well grounded. 

2.  Evidence before the Board on July 16, 1997 did not compel 
a conclusion, to which reasonable minds could not differ, 
inconsistent with the Board's determination.


CONCLUSION OF LAW

The July 16, 1997 Board decision, which determined that a 
claim for service connection for systemic lupus erythematosus 
was not well grounded, did not contain clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. 
§ 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recent statutory and regulatory changes have made it possible 
for the Board to revise or reverse an earlier Board decision 
based upon clear and unmistakable error.  See 38 U.S.C.A. 
§ 7111; see also Public Law 105-111 (November 21, 1997); 64 
Fed. Reg. 2134 (1999)(codified at 38 C.F.R. § 20.609(c)(4) 
and Part 20, subpart O); Chairman's Memorandum No. 01-99-09 
(February 19, 1999).  Clear and unmistakable error is a very 
specific and rare kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
must be based on the record and the law that existed when 
that decision was made.  In addition, to warrant revision of 
a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403.

The appellant alleges clear and unmistakable error in a prior 
July 16, 1997 Board decision, which determined that a claim 
for service connection for systemic lupus erythematous was 
not well grounded.  However, applying the legal standards in 
place at the time, the evidence of record at the time of the 
decision was not such that it compelled a conclusion, to 
which reasonable minds could not differ, inconsistent with 
the Board's determination.

At the time of the Board's decision, evidence before the 
Board included service medical records that documented 
complaints in November 1971 such as nausea, vomiting and 
menstrual cramps.  Impressions/diagnoses included menstrual 
cramps and dysmenorrhea, as well as hysterical reaction.  
Those records also reflect that, after cutting her wrist with 
a piece of glass, the veteran was hospitalized from December 
1971 to January 1972.  During that period of hospitalization 
the veteran presented complaints of dry heaves and vomiting.  
The discharge diagnosis was immature personality disorder in 
connection with which the veteran was discharged from the 
naval service.  Service medical records fail to document any 
diagnosis of systemic lupus erythematosus.  

Post service treatment records before the Board documented a 
variety of diagnoses after service, including psychiatric 
diagnoses.  A December 1972 examination report reflects a 
provisional diagnosis that character disorder should be ruled 
out, although the body of the report suggests that symptoms 
were not present during examination.  A November 1976 VA 
hospital discharge report reflects a diagnosis of borderline 
personality disorder; a January 1977 report documents 
midepigastric abdominal pain, pancreatic calcification, and 
borderline personality; and an August 1977 VA examination 
revealed pancreatitis and passive aggressive personality 
disturbance.  

Although evidence before the Board also included diagnoses of 
systemic lupus erythematosus as early as 1981, there was no 
medical opinion in the claims file suggesting that systemic 
lupus erythematosus had its onset in service or otherwise was 
etiologically related to a disease or injury in service.  In 
support of her claim, the veteran had submitted various 
articles, discussing Lupus, including the difficulty of 
diagnosing Lupus and the similarity between Lupus at its 
initial onset and numerous other diseases.  

The Board, in its July 1997 decision, acknowledged these 
articles.  The Board, furthermore, acknowledged that the 
articles tended to show that some of the symptoms manifested 
in service were consistent with lupus.  The Board added, 
however, that there was no competent evidence specifically 
linking the veteran's lupus to symptoms manifested in service 
or otherwise suggesting the onset of lupus in service.  The 
Board found that, because there was no competent medical 
evidence linking lupus to service, the veteran's claim was 
not well grounded.  

At the time of the Board's decision the law recognized a 
distinction between claims that were well grounded and those 
that were not well grounded.  In general, the duty to assist 
attached only to a claim that was well grounded.  Thus, the 
initial inquiry in reviewing any claim before the Board was 
whether the veteran had presented evidence of a well-grounded 
claim; that is, one that was plausible or capable of 
substantiation.  The veteran carried the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim [was] well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not have been conclusive, it 
must have been accompanied by supporting evidence; a mere 
allegation was not sufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

A well-grounded claim for service connection, moreover, 
required that three elements be satisfied.  First, there had 
to be competent evidence of a current disability, as 
established by a medical diagnosis; second, there had to be 
evidence of an incurrence or aggravation of a disease or 
injury in service, as established by lay or medical evidence, 
as appropriate; third, there had to be competent evidence of 
a nexus or relationship between the in-service injury or 
disease and the current disorder, as established by medical 
evidence or a medical opinion.  See generally Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

Evidence before the Board established the existence of a 
current disorder, diagnosed as systemic lupus erythematosus.  
However, that evidence failed to reveal either a diagnosis of 
lupus in service or any medical opinion that lupus fist 
diagnosed many years after service was related to service.  
There was, as such, no competent medical evidence linking 
lupus to service.  

Although the veteran had submitted a number of medical 
treatises in support of her claim, these treatises, at most, 
demonstrated that many of the symptoms manifested by the 
veteran in service were consistent with the symptoms that may 
or may not be manifested during the initial onset of lupus.  
Moreover, according to those treatises, the possible initial 
symptoms of lupus are quite varied and can be similar to 
those of other disorders such that lupus can be difficult to 
diagnose in its initial stages.  This does not tend to 
suggest that the symptoms manifested by the veteran in 
service actually were, in fact, the initial symptoms of lupus 
and does little more than to open the door to the perhaps 
remote possibility that physicians treating the veteran that 
diagnosed disorders other than lupus might have erroneously 
misdiagnosed the symptoms presented.  

A medical treatise may be sufficient to well ground a claim 
for service connection if it is specific with regard to the 
causal link between the in-service injury or disease and the 
current disability and if it is not merely a generic 
statement regarding a possible link.  Wallin v. West, 11 Vet. 
App. 509 (1998).  The medical treatises submitted by the 
veteran did not do more than present a generic statement 
concerning a possible link.  As such, they were insufficient 
to render the claim well grounded.  

The Board observes that subsequent to the Board's July 1997 
decision, the veteran submitted additional medical evidence 
documenting treatment through VA facilities, including 
hospital reports from 1994 and 1995.  These document, among 
other things, a diagnosis of a lupus flare in December 1994 
and possible lupus in January 1995.  Although they were not a 
part of the claims file at the time of the Board's decision, 
VA records are deemed constructively before the Board.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  However, those records 
do not reflect any medical opinion that the veteran's lupus 
is related to service or otherwise suggest a link between the 
veteran's lupus and service.  These records, therefore, do 
not detract from the validity of the Board's July 1997 
decision.  

Evidence before the Board on July 16, 1997 did not compel a 
conclusion, to which reasonable minds could not differ, 
inconsistent with the Board's determination.  There Board's 
decision, as such, therefore, does not involve clear and 
unmistakable error.  

In general, the veteran's representative argues that it is 
sufficient to render a claim well grounded that the evidence 
before the Board render the claim possible.  However, this 
does not constitute an accurate description of the law.  The 
United States Court of Appeals for Veterans Claims, thus, has 
held that an opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a plausible claim.  See Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998)(citing Obert v. Brown, 5 Vet. App. 
609, 611 (1992), and Tirpak v. Derwinski, 2 Vet. App. at 
611).  

The veteran through her representative also takes issue with 
the Board's failure to further develop the veteran's claim.  
In addition, the veteran's representative takes issue with 
what she characterizes as the Board's rendering of a decision 
on a basis different from that utilized by the RO.  However, 
there was no duty to assist the veteran, and the Board in its 
decision, citing Edenfield v. Brown, 8 Vet. App. 384 (1995), 
recognized that the failure of the RO to analyze the 
veteran's claim in terms of whether it was well grounded 
consisted harmless error.  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  Furthermore, inasmuch as error must be 
predicated upon the record as it existed at the time of the 
decision at issue, clear and unmistakable error may not be 
predicated upon a failure to develop the claim.  The Board's 
July 1997 decision does not contain clear and unmistakable 
error, and the veteran's motion must be denied.  


ORDER

The appellant's motion is denied.



		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

 



